


Exhibit 10.12


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”.  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


FIRST AMENDMENT TO COTEAU LIGNITE SALES AGREEMENT
THIS FIRST AMENDMENT TO COTEAU LIGNITE SALES AGREEMENT ("Amendment") dated as of
June 1, 1994, is by and between THE COTEAU PROPERTIES COMPANY, an Ohio
corporation authorized to do business in the State of North Dakota (Coteau) and
DAKOTA COAL COMPANY, a North Dakota corporation (Dakota).
WITNESSETH:
WHEREAS, Coteau and Dakota are parties to the Coteau Lignite Sales Agreement
dated as of January 1, 1990 (the Coteau Lignite Sales Agreement); and
WHEREAS, the Parties desire to amend the Coteau Lignite Sales Agreement in
certain respects;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties agree as follows:
1.All capitalized terms used in this Amendment shall have the meanings ascribed
to them in the Coteau Lignite Sales Agreement unless such terms are otherwise
defined herein, or unless the context clearly otherwise requires.
2.Section 1.1 of the Coteau Lignite Sales Agreement hereby is amended by adding
the following definition after the definition of the term ANG:
Antelope Valley shall mean the Antelope Valley Station, consisting of two 450 MW
generating units named "Unit 1" and "Unit 2", located at a site adjacent to
Great Plains near Beulah, North Dakota, and which is controlled and operated by
Basin Electric.



--------------------------------------------------------------------------------




3.Section 1.1 of the Coteau Lignite Sales Agreement hereby is amended by adding
the
following definition after the definition of the term Dakota:


Dakota Option Agreement shall mean the Dakota Option Agreement dated January 1,
1992 by and among Coteau, Dakota and the State of North Dakota doing business as
the Bank of North Dakota (as escrow agent).
4.The definitions of the terms Dakota's Other Plants and Dakota's Primary Plants
in
Section 1.1 of the Coteau Lignite Sales Agreement hereby are amended to read in
their entirety as
follows:


Dakota's Other Plants shall mean all additional generating units installed by
Basin Electric that increase the original generating capacity of Antelope Valley
and all additional gasifiers as well as the incremental increased capacity
achieved by replacing one or more of the existing gasifiers with a replacement
gasifier having a capacity greater than that of the gasifier being replaced at
or near Great Plains.
Dakota's Primary Plants shall mean collectively Antelope Valley and Great Plans.
5.Section 1.1 of the Coteau Lignite Sales Agreement hereby is amended by adding
the following definition after the definition of the term Escrowed Stock:
GAAP shall mean generally accepted accounting principles.
6.Section 1.1 of the Coteau Lignite Sales Agreement hereby is amended by adding
the
following definition after the definition of the term Glenharold Mine:


Great Plains shall mean the Great Plains Coal Gasification Plant, the first
phase of which consists of a Lurgi lignite gasification facility with the
capability of producing approximately 175 MMSCF/D of pipeline quality synthetic
natural gas and is located on a site adjacent to Antelope Valley near Beulah,
No4th Dakota, which is owned and operated by DGC.
7.The definition of the term Index in Section 1.1 of the Coteau Lignite Sales
Agreement hereby is amended to read in its entirety as follows:


Index shall mean the average Producer Price Index - All Commodities on the base
1982 = 100, published by the Bureau of Labor Statistics of the U.S. Department
of Labor, for the months of January through November of said calendar year. The
base for calculating changes in the Index in Subsections 5.5(a), 5.5(b) and
5.5(c) hereof shall be the Producer Price Index - All Commodities for July 1988.



--------------------------------------------------------------------------------






8.The fifth paragraph of Section 4.10 of the Coteau Lignite Sales Agreement
hereby is
amended to read in its entirety as follows:


Coteau shall develop formal written policies with respect to donations to
charitable and civic organizations and corporate sponsorships, which policies
shall be subject to approval by Dakota. All expenditures by Coteau for donations
and sponsorships that are included in the cost of Production shall be subject to
approval by Dakota.
9.Section 5.2(a) of the Coteau Lignite Sales Agreement hereby is amended by
deleting
clauses (xiv) and (xv) in their entirety and adding the following in lieu
thereof:
xiv)
Acquisition costs and carrying charges payable to Cocteau for surface and coal
interests which are within the areas of Dedicated Lignite,

xv)
Amounts payable to WCDC pursuant to paragraph 7 of the Coal Reserve Agreement,
and

xvi)
Amounts payable to WCDC pursuant to paragraph 8 of the Coal Reserve Agreement.

10.Subsection 5.4(a) of the Coteau Lignite Sales Agreement hereby is amended to
read in
its entirety as follows:
a)
i) For lignite sold and delivered hereunder in any calendar year before January
1, 1994 and after December 31, 2006 for use at Dakota's Primary Plants, the
Agreed Profit, expressed in July 1, 1988 dollars, shall be [* * *] per Ton for
all Tons of lignite up to and including [* * *] Tons for such year and shall be
[* * *] per Ton for all Tons of lignite which exceed [* * *] Tons for such year,
which such amounts of Agreed Profit shall be adjusted as provided in Subsection
5.5(a) hereof..



ii) For lignite sold and delivered hereunder in any calendar year between
January 1, 1994 and December 31, 2006 for use at Antelope Valley, the Agreed
Profit, expressed in July 1, 1988 dollars, shall be [* * *] per Ton for all Tons
of lignite until the total quantity of lignite delivered to all of Dakota's
Primary Plants equals [* * *] Tons for such year and thereafter shall be [* * *]
per Ton for all Tons in excess of [* * *] Tons sold and delivered to Dakota's
Primary Plants in such year, which such amounts of Agreed Profit shall be
subject to adjustment as provided in Subsection 5.5(a) hereof. Notwithstanding
the foregoing sentence, if Great Plains permanently and completely ceases
production of
* * * Confidential Treatment Requested



--------------------------------------------------------------------------------






synthetic natural gas on or before December 31, 1997, then for a period of two
(2) years following the date on which Great Plains so ceases such production,
the Agreed Profit
for lignite sold and delivered hereunder for use at Antelope Valley, after
adjustment pursuant to Subsection 5.5 (a) hereof, shall be reduced by [* * *]
per Ton, which amount of reduction shall not be subject to any adjustment. If
Great Plains permanently and completely ceases production of synthetic natural
gas after December 31, 1997, then the Agreed Profit for Lignite sold and
delivered hereunder for use at Antelope Valley, after adjustment pursuant to
Subsection 5.5(a) hereof, shall not be reduced thereafter by the [* * *].


iii) For lignite sold and delivered hereunder in any calendar year between
January 1, 1994 and December 31, 2006 for use at Great Plains, the Agreed
Profit, expressed in July 1, 1988 dollars, shall be [* * *] per Ton, which such
amount of Agreed Profit shall be subject to adjustment as provided in Subsection
5.5(a) hereof and after such adjustment shall be reduced by [* * *] per Ton,
which amount of reduction shall not be subject to any adjustment.


iv) For the first [* * *] Tons of lignite sold and delivered from the Dedicated
Lignite for use at Dakota's Primary Plants following December 31, 1989, the
Agreed Profit per Ton, after adjustment pursuant to Subsection 5.5(a) hereof,
shall be reduced by an amount equal to [* * *] adjusted in the manner as
provided in paragraph 7 of the Coal Reserve Agreement. An example of the
aforesaid calculation is attached hereto as Exhibit c and made a part hereof.
11.The references to Subsection 5.4 (a) that are contained in Subsections 5.4(b)
and 5.4(c) hereby are amended to mean and refer to Subsection 5.4(a) (i). In
addition, the second reference to Subsection 5.4(a) that is contained in clause
(i) of Subsection 5.7(a) hereby is amended to mean and refer to Subsection
5.4(a) (i).
12.Section 5.6 of the Coteau Lignite Sales Agreement hereby is amended to read
in its entirety
as follows:
Section 5.6    Further Modifications.


If at any time during the term of this Agreement it is reasonably believed by
either Party that the [* * *] or any index substituted therefor in accordance
with the following provisions no longer reflects the true change in purchasing
power of the United States dollar, then upon the written request of either Party
a substituted index or method whereby such change in purchasing power of the
United States dollar can be determined shall be substituted by mutual agreement.
In the event that the [* * *] * * * Confidential Treatment Requested





--------------------------------------------------------------------------------




or any substituted index is changed in the future to use some base other than
the base of 1982 = 100, then, for the purposes hereof, the [* * *] or any
substitute index, as the case may be, shall be adjusted so as to be in correct
relationship to the base of 1982 = 100, or some other alternative base which is
mutually agreeable to Coteau and Dakota. In the event publication of the [* * *]


or any substituted index is no longer made by any federal agency, the index to
be used as aforesaid shall be that index agreed to by the Parties which, after
necessary adjustment, if any, provides the most reasonable substitute for said
index.


13.Exhibits C, D, E and F hereto hereby are substituted for Exhibits C, D, E and
F to the Coteau Lignite Sales Agreement, respectively, each of which shall be of
no further force or effect.
14.Section 13.2 of the Coteau Lignite Sales Agreement hereby is amended to read
in its
entirety as follows:
Section 13.2    Other Activities.
Notwithstanding the provisions of Section 13.1 hereof, it is contemplated that
Coteau may provide other services to Dakota or its Affiliates such as solid
waste disposal, disposal of excess lignite fines, snow removal as well as such
other services, in each instance as may be mutually agreed upon by Coteau and
Dakota. It is further contemplated that Coteau shall provide such services to
Dakota or its Affiliates at a price agreed to by the Parties.


15.Section 14.1 of the Coteau Lignite Sales Agreement hereby is amended to read
in its
entirety as follows: Section 14.1 Term.


a)
The original term of this Agreement shall commence on January 1, 1990 and shall
expire on April 22, 2007, provided that Coteau shall have the option to extend
this Agreement for up to six (6) successive five (5) year periods by giving
written notification to Dakota not less than three (3) years before the
expiration of the original term, or in the case of renewal terms, eighteen (18)
months before the expiration of the renewal term then in effect.



b)
If Coteau elects to extend this Agreement for all six (6) such periods, then
Dakota shall have· the option to extend this Agreement for up to four (4)
additional successive five (5) year periods by giving written notification to
Coteau not less than eighteen (18) months before the expiration of the renewal
term then in effect.

* * * Confidential Treatment Requested





--------------------------------------------------------------------------------




c)
If Coteau does not elect to extend this Agreement for all six (6) such periods,
then Dakota shall have no right to extend this Agreement for any additional
periods.



d)
Notwithstanding the foregoing, this Agreement shall terminate upon the
exhaustion of the Dedicated Lignite. The lignite covered by any particular lease
shall be deemed to be exhausted upon the expiration of such lease without
further right of renewal.

16.Section 14.4 of the Coteau Lignite Sales Agreement hereby is amended to read
in its entirety as follows:


Section 14.4    Exercise of Option of Escrowed Stock.


a)
Upon the expiration of the original term of this Agreement, Dakota may exercise
its right pursuant to the option Agreement to cause the transfer of the Escrowed
Stock to Dakota, provided that Coteau has not exercised its right to extend the
original term of this Agreement pursuant to Section 14.1 hereof and provided,
further, that Dakota has not exercised any of its rights under Section 14.2
hereof. To exercise said right, Dakota shall give written notice to Coteau with
a copy to the escrow agent under the Option Agreement not less than twenty-four
(24) months and not more than thirty-five (35) months before the expiration of
the original term and shall otherwise comply with the terms and conditions of
the Option Agreement.



b)
Upon the expiration of any renewal term of this Agreement that occurs on or
before April 22, 2032, Dakota may exercise its right pursuant to the Option
Agreement to cause the transfer of the Escrowed Stock to Dakota, provided that
Coteau has not exercised its right to further extend such renewal term of this
Agreement pursuant to Section 14.1 hereof and provided, further, that Dakota has
not exercised any of its rights under Section 14.2 hereof. To exercise said
right, Dakota shall give written notice to Coteau with a copy to the escrow
agent under the Option Agreement not less than twelve (12) months and not more
than seventeen (17) months before the expiration of such renewal term and shall
otherwise comply with the terms and conditions of the Option Agreement.



c)
Upon the expiration of any renewal term of this Agreement that occurs on or
after April 22, 2037, Dakota may exercise its right pursuant to the Option
Agreement to cause the transfer of the Escrowed Stock to Dakota, provided that
Dakota has not exercised any of its rights under Section 14.2 hereof. To
exercise said right, Dakota shall give written notice to Coteau with a copy to
the escrow agent under the Option Agreement not less than seventeen (17) months
before the expiration of such renewal term and shall otherwise comply with the
terms and conditions of the Option Agreement.

17.Article XIV of the Coteau Lignite Sales Agreement hereby is amended by adding
a new Section 14.5 thereto, which shall read in its entirety as follows:



--------------------------------------------------------------------------------




Section 14.5
Reimbursement for Certain Additional Deferred Tax Liabilities and Assets.



On January 1, 1990, the effective date of this Agreement, GAAP required Coteau
to follow Accounting Principles Board Opinion No. 11, entitled "Accounting for
Income Taxes” ("APB 11"), or Statement of Financial Accounting Standard No. 96,
entitled "Accounting for Income Taxes" ("SFAS 96"). Coteau did not adopt SFAS
96, and no further reference to SFAS 96 is either intended or implied herein.
For fiscal years commencing after December 15, 1992, GAAP have required Coteau
to adopt Statement of Financial Accounting Standard No. 109, entitled
"Accounting for Income Taxes" ("SFAS 109"), which supersedes APB 11. Under SFAS
109, because of the difference between the financial statement and income tax
basis of its assets and its liabilities, Coteau is required to record additional
net deferred tax liabilities (“ADTL") on its financial statements for certain
years that it was not required to record under APB 11. The amount of the ADTL
will decrease with time. If Coteau continues in operation for a sufficient
period of time, Coteau will not have to pay any portion of the ADTL and may be
required to record additional net deferred tax assets ("ADTA") on its financial
statements for certain years that it would not be required to record under APB
11.


So long as GAAP requires that ADTL continue to be recorded on Coteau's financial
statements, the amount of dividends Coteau is able to pay under Section 4.8
hereof will be reduced, because the amount of the ADTL will reduce the earned
surplus from which such dividends may be paid. Accordingly, the Parties agree
that if this Agreement terminates and/or if the Escrowed Stock is transferred to
Dakota for any reason, then in addition to any other payments by Dakota to North
American Coal provided for in this Agreement, the Option Agreement and/or the
Dakota Option Agreement, Dakota shall pay to North American Coal an amount equal
to the difference between (x) the amount of net deferred tax liabilities
recorded on Coteau's financial statements on the date the Escrowed stock is
transferred to Dakota and (y) the amount of net deferred tax liabilities that
Coteau would have recorded on such date if Coteau had determined such
liabilities by the method it used prior to its required adoption of SFAS 109.
Under no circumstances shall the amount of the payment by Dakota under this
Subsection 14.5 exceed the total Agreed Profit paid to Coteau since its adoption
of SFAS 109 less the sum of (i) the dividends paid by Coteau since its adoption
of SFAS 109, (ii) the income tax payments made by Coteau with respect to years
for which SFAS 109 was adopted, and (iii) the net deferred tax liabilities that
would be payable by Coteau following the transfer of the Escrowed Stock in
respect of its prior mining operations, if such deferred taxes were determined
by the method Coteau used prior to its required adoption of SFAS 109, so long as
GAAP requires that ADTA continue to be recorded on Coteau's financial
statements, the amount of dividends Coteau is able to pay under Section 4 hereof
will be increased by the amount of the ADTA. Accordingly, the Parties agree that
if this Agreement terminates and/or if the Escrowed Stock is transferred to
Dakota for any reason, then Coteau shall retain as an asset, and North American
Coal shall not cause or permit Coteau to distribute to it as a dividend, an
amount equal to the difference between (X) the amount of net deferred tax assets
recorded on Coteau's financial statements



--------------------------------------------------------------------------------




on the date the Escrowed Stock is transferred to Dakota and (y) the amount of
net deferred tax assets that Coteau would have recorded on such date if Coteau
had determined such assets in accordance with SFAS 109. Article XV of the Coteau
Lignite Sales Agreement and all references thereto in the Coteau Lignite Sales
Agreement hereby are deleted in their entirety effective as of June 1, 1994.
Section 16.15 of the Coteau Lignite Sales Agreement hereby is deleted in its
entirety effective as of January 1, 1990. All of the other terms and provisions
of the Coteau Lignite Sales Agreement not expressly amended hereby shall
continue and remain in full force and effect. 21. This Amendment may be executed
in any number of counterparts, each of which, when executed and delivered, shall
be an original, but all of which shall collectively constitute one and the same
instrument.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed on
their behalf by their respective authorized representatives as of the day first
written above.


Attest:
THE COTEAU PROPERTIES COMPANY
/s/ Thomas A. Koza
By /s/ Robert L. Benson
Secretary
Robert L. Benson, its President
 
 

Attest:
DAKOTA COAL COMPANY
/s/ Signature Illegible
By /s/ Kent E. Jenssen
Secretary
Title: Vice President & Chief Operating Officer
 
 





--------------------------------------------------------------------------------




Exhibits C, D, E and F
[* * *]










































* * * Confidential Treatment Requested


